                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

STRECK, INC., A Nebraska
Corporation;
                                                          8:17CV494
                   Plaintiff,

      vs.                                                   ORDER

STEVEN RYAN, CAROL RYAN, and
BARRY UPHOFF,

                   Defendants.


      IT IS ORDERED that the motion to withdraw filed by Maureen B. Schoaf,
as counsel of record for Defendants, (Filing No. 68), is granted.


      Dated this 1st day of May, 2019.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
